Per Curiam.
It is the general rule that no person can bring a writ of error -to reverse a judgment who was not a party or privy to the record, or prejudiced by the judgment. The plaintiff in error, as amicus curiae, has no right to except to the rulings of the court or to prosecute a writ of error, since he is not a party or privy, or in any way aggrieved by the judgment. Accordingly, the writ of error is dismissed on motion. Townsend v. Davis, 1 Ga. 495 (44 Am. D. 675) ; Lamar v. Lamar, 118 Ga. 684 (45 S. E. 498) ; 1 R. C. L. 1053-1054; 2 Corpus Juris, 1325.

Writ of error dismissed.


All the Justices concur, except Fish, G. J., absent.